Title: To Alexander Hamilton from Lieutenant Colonel John Laurens, July 1782
From: Laurens, John
To: Hamilton, Alexander


[South Carolina, July, 1782. The printed extract of a letter Laurens wrote to Hamilton reads as follows: “The enemy’s system was perfectly defensive, and rendered the campaign insipid. Many of our sanguine citizens have flattered themselves with the idea of a prompt evacuation of Charleston. I wish the garrison would either withdraw or fight us. Adieu, my dear friend; while circumstances place so great a distance between us, I entreat you not to withdraw the consolation of your letters. You know the unalterable sentiments of your affectionate Laurens.” Letter not found.]
 